The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a broadcast receiving system having the combination as claimed, 
including a remote controller, and a broadcast receiving apparatus which includes a first receiver, a second receiver, a first decoder, a second decoder, a display, a command receiver and a controller,  wherein the remote controller includes a button configured to output control information for switching between a display state and a non-display state of a service linked with a broadcasting program, wherein when the control information, which is transmitted from the remote controller in response to an operation to the button of the remote controller, is received by the command receiver, the controller is configured to: switch between the display state and non-display state of service linked with a first program in a case where a program to be displayed on the display is the first program, the first program being received by the first receiver and based on broadcast data by the first transmission method; and execute a display control for switching between a display state and a non-display state of service linked with a second program in a case where a program to be displayed on the display is the second program, the second program being received by the second receiver and based on broadcast data by the second transmission method, as recited in claim 1.  The prior art also fails to show or fairly suggest a broadcast receiving system having the combination as claimed, including   a remote controller, and a broadcast receiving apparatus which includes a first receiver, a second receiver, a network communication transceiver, a first decoder, a second decoder, a display, a command receiver and a controller, wherein the network communication transceiver is configured to receive IP .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
September 8, 2021